t c memo united_states tax_court miss laras dominion inc petitioner v commissioner of internal revenue respondent docket no 28745-10l filed date stanley dale blyth for petitioner paul richard zamolo and tiffany wu for respondent memorandum opinion kroupa judge this collection review matter is before the court in response to a notice_of_determination concerning collection action s under sec_6320 and or determination notice the sole issue for decision i sec_1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated whether respondent’s determination to proceed with the proposed collection action was an abuse_of_discretion we hold it was not background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner is a corporation and its principal_place_of_business was in oakland california when it filed the petition respondent sent petitioner a letter final notice notice_of_intent_to_levy and notice of your right to a hearing concerning its employment_tax liabilities for the tax periods ending date october and date and date tax periods at issue petitioner timely requested a collection_due_process_hearing hearing seeking an installment_agreement or an offer-in-compromise as a collection alternative settlement officer deborah conley was assigned to conduct petitioner’s hearing which she scheduled with petitioner’s counsel petitioner’s counsel sent so conley form 433-b collection information statement for businesses the form 433-b indicates petitioner had monthly income of dollar_figure and monthly expenses of dollar_figure the form 433-b also indicates that petitioner expected its income to decrease by to over the next three years so conley and petitioner’s counsel had a telephone hearing during which petitioner’s counsel proposed an installment_agreement the proposed installment_agreement called for petitioner to make monthly payments of dollar_figure petitioner did not raise any other issues during the hearing including the underlying tax_liability or an offer-in-compromise as a collection alternative so conley evaluated petitioner’s proposed installment_agreement she determined that the financial information petitioner submitted did not demonstrate that it could pay ongoing monthly expenses pay current tax obligations and make additional monthly payments of dollar_figure under the proposed installment_agreement consequently so conley sent petitioner the determination notice sustaining the proposed collection action petitioner timely filed a petition discussion we are asked to decide whether so conley abused her discretion in determining the proposed levy action was appropriate to collect petitioner’s unpaid employment_tax liabilities for the periods at issue we begin with the general rules that apply to collection actions the commissioner may collect a tax by levy upon the property of the taxpayer liable if the taxpayer neglects or refuses to pay the tax_liability within days after notice_and_demand for payment sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 the taxpayer is entitled upon request to a hearing before the appeals_office sec_6330 the taxpayer may raise at that hearing any relevant issues relating to the unpaid tax or the proposed collection action sec_6330 relevant issues include any appropriate spousal defenses challenges to the appropriateness of collection actions and possible alternative means of collection such as an installment_agreement or an offer-in-compromise sec_6330 taxpayers are expected to provide all relevant information requested by the settlement officer for consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs after the hearing the appeals officer is required to make a determination that addresses issues the taxpayer raised verify that all requirements of applicable law and administrative procedure have been met and balance the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 we now turn to the standard of review where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the commissioner’s determination for abuse_of_discretion 114_tc_176 we must consider whether the commissioner’s actions were arbitrary capricious or without sound basis in fact or law in reviewing an administrative determination for abuse_of_discretion see 112_tc_19 the taxpayer bears the burden of proving abuse_of_discretion rule a titsworth v commissioner tcmemo_2012_12 petitioner asserts that so conley abused her discretition in rejecting the proposed installment_agreement as a collection alternative we disagree the secretary has discretionary authority to enter into installment agreements to satisfy tax_liabilities when it is determined that doing so will facilitate full or partial collection sec_6159 this court has generally held that it is not an abuse_of_discretion when an appeals_office employee relies on guidelines published in the internal_revenue_manual irm to evaluate a proposed installment_agreement see eg 123_tc_1 aff’d 412_f3d_819 7th cir aldridge v commissioner tcmemo_2009_276 etkin v commissioner tcmemo_2005_245 the irm guidelines state that the procedures for processing 2petitioner did not contest the existence or amount of his underlying tax_liabilities at the hearing so we need not consider that issue see 129_tc_107 an installment_agreement for a business are applicable only if taxpayers can pay operating_expenses as well as current and delinquent taxes see irm pt date here so conley relied on the irm guideline that a taxpayer must be able to pay its operating_expenses as well as current and delinquent taxes to qualify for an installment_agreement in evaluating petitioner’s proposed installment_agreement she determined relying on petitioner’s form 433-b that its monthly expenses exceeded its monthly income and thus that it could not pay current operating_expenses and current taxes and make payments on delinquent taxes consequently she rejected petitioner’s proposed installment_agreement petitioner contends so conley disregarded information showing that it could make the relevant payments under the proposed installment_agreement in particular petitioner claims so conley disregarded its assertion at the hearing that changes in the economy had resulted in a temporary downturn in its revenues and that going forward it could make the monthly payments under the proposed 3we note that other than the proposed installment_agreement petitioner did not raise any other collection alternatives at the hearing in particular petitioner never requested that so conley suspend collection activity against it or indicated that it could not pay the employment_tax liabilities for the periods at issue indeed petitioner indicated that it was willing to pay dollar_figure per month towards the employment_tax liabilities for the periods at issue in addition petitioner did not propose an offer-in-compromise installment_agreement the record does not reflect that petitioner ever made any such assertion at the hearing or before the determination notice was issued nor does the record reflect that petitioner provided any documentation supporting the claimed assertion at the hearing moreover the purported assertion directly conflicts with information petitioner provided on form 433-b that it expected its income to decrease by to over the next three years finally petitioner’s claimed assertion is wholly insufficient to establish that it would be able to pay its operating_expenses along with its current and delinquent taxes we have held that when our review is limited to abuse_of_discretion we will not recalculate a taxpayer’s ability to pay and substitute our judgment for that of the settlement officer aldridge v commissioner tcmemo_2009_276 see also 124_tc_165 aff’d 454_f3d_782 8th cir bergevin v commissioner tcmemo_2008_6 we find that so conley’s determination to reject petitioner’s proposed installment_agreement was not arbitrary capricious or without sound basis in fact or law it was therefore not an abuse_of_discretion petitioner has not otherwise presented any evidence or persuasive arguments to convince us that so conley abused her discretion we therefore conclude that so conley did not abuse her discretion in sustaining the proposed levy action to collect the outstanding employment_tax liabilities for the tax periods at issue we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
